Citation Nr: 9918249	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
chondromalacia patella. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which granted the veteran service 
connection for bilateral chondromalacia patella, evaluated as 
noncompensable.

The veteran failed to report to a scheduled Travel Board 
hearing in March 1996.


FINDINGS OF FACT

1.  The RO has made sufficient efforts to obtain all relevant 
evidence necessary to adjudicate the claim.

2.  The veteran's bilateral chondromalacia patella causes no 
impairment of function.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation have not 
been met.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, No. 96-947 (U.S. 
vet. App. Jan. 20, 1999).  The Board is also satisfied that 
the RO has made sufficient efforts to obtain all relevant 
information and develop the factual record.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).

Service medical records show complaints of knee pain and the 
veteran was diagnosed in service with bilateral 
chondromalacia patella.  The claims file contains clinical 
records from the Topeka, Kansas VA Medical Center (VAMC) 
dating from August 1988 to January 1993.  The veteran 
complained of musculoskeletal pain on several occasions 
during this period, primarily of the shoulder and lower back, 
but also occasionally of the knees, in particular the left 
knee.  These records do not contain any diagnosis or 
treatment of the knees.  He did have some physical therapy, 
however it appears that this was primarily for back and 
shoulder pain.  An October 1989 x-ray of the left knee showed 
no gross abnormality of the left knee.

At a VA examination in October 1993, the veteran stated he 
had received medical treatment for his knees in 1991 and that 
he had received surgery on his left knee in jail.  However, 
at the examination, performed while the veteran was living in 
California, the he had no particular complaints regarding his 
knees other than some degree of ache when exposed to very 
cold weather.  On physical examination, it was observed the 
veteran had a well-healed antero-medial operative scar over 
the left knee.  The tibial tubercle had been elongated as 
part of surgery.  Reflexes in the lower extremities were 
equal and active.  Sensation was intact, and circulation was 
normal.  There was a good range of motion of the knees, with 
180 degrees extension and 140 degrees flexion of both knees.  
Both knees were stable and rotation tests were normal.  There 
was no muscle atrophy, and circumferences of thighs, knees 
and calves were equal bilaterally.  Although the VAMC in 
Fresno, California supplied x-rays of other areas of the body 
from the examination, they had no record of any x-rays of the 
knee.

The RO sent a letter to the veteran in April 1998, asking for 
the veteran to complete an authorization for release of 
information of records from Leavenworth prison, where the 
veteran allegedly obtained treatment in June 1995.  The 
veteran did not respond to this letter.  The RO also 
scheduled the veteran for a VA compensation and pension 
examination in September 1998 and the veteran failed to 
report and did not reschedule.

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for impairment of the knee, 
recurrent subluxation or lateral instability.  The disability 
is given a 10 percent evaluation if slight, a 20 percent if 
moderate, and a 30 percent if severe.

As the veteran failed to report for the scheduled VA 
examination, the most recent records evaluating the veteran's 
knee are those of the October 1993 examination.  During that 
examination the veteran had virtually no complaints in 
reference to his knees.  The most recent x-ray of the left 
knee showed no abnormality in October 1989.  Based on these 
records, there is no medical documentation of any current 
symptoms.  Thus, he is not entitled to a compensable 
evaluation.



                                                             
ORDER

Entitlement to a compensable rating for bilateral 
chondromalcia is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

